Citation Nr: 0415305	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  93-10 271	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder. 

2.  Entitlement to a compensable initial rating for 
lymphogranuloma venereum with groin pain, condylomata, 
postoperative circumcision. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 

4.  Whether entitlement to pension is precluded by receipt of 
excessive income.


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
August 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
service connection for an acquired psychiatric disorder, 
denied a compensable rating for lymphogranuloma venereum, and 
denied a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran testified at a Travel Board hearing held before the 
undersigned at the RO in April 1993.  In May 1995 and 
September 1997, the Board remanded these issues to the RO for 
additional evidentiary development and readjudication.  

While the appeal was in remand status at the RO, the veteran 
filed a May 1999 claim for pension benefits.  The RO denied 
the claim on the basis that the veteran's income was 
excessive for receipt of pension, and the veteran appealed.  
That issue remains before the Board.  

In March 2001 the Board again remanded the appeal in its 
entirety, citing a need for review of all issues under the 
newly-enacted Veterans Claims Assistance Act of 2000 (VCAA) 
and for clarification of whether the veteran still wished to 
have a hearing in connection with his appeal of the denial of 
pension benefits.  The veteran did not reply to RO letters of 
December 2001 and July 2003 which requested clarification 
regarding his desire for a hearing.  The Board also directed 
that instructions set forth in the September 1997 remand be 
carried out in full, particularly with respect to the need 
for a further request to the veteran for information 
concerning claimed stressors for post-traumatic stress 
disorder (PTSD), to be followed by an examination to 
establish whether PTSD was present.  The RO subsequently 
continued its prior denial as to each of the issues on appeal 
and returned the case to the Board for further appellate 
review.  

The appeal as to the issue of whether the veteran's income is 
excessive for receipt of pension is remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  The veteran's active military service included duty in 
Vietnam during the Vietnam Era.  

2.  An acquired psychiatric disorder was not manifest during 
service, and a psychosis was not manifest within one year 
after separation from service.  

3.  Irrespective of any traumatic events that the veteran may 
have experienced during military service, the competent 
medical evidence of record does not demonstrate that he has 
PTSD at the present time. 

4.  No manifestations of lymphogranuloma venereum with groin 
pain, condylomata, postoperative circumcision, have been 
documented in the clinical record since before 1991; the 
veteran claims that he has recurrent eruptions on his penis 
and groin pain on exertion.  

5.  Lymphogranuloma venereum with groin pain, condylomata, 
postoperative circumcision, is not productive of constant 
exfoliation, exudation or itching, is not shown to be tender 
or painful to objective demonstration, does not involve an 
exposed area, and does not involve an area approximating 144 
square inches.  

6.  The veteran has no service-connected disabilities other 
than lymphogranuloma venereum with groin pain, condylomata, 
postoperative circumcision. 

7.  The veteran has a college education and work experience 
as a computer programmer; he was last employed on a regular 
basis in 1984.  

8.  The evidence does not establish that the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected lymphogranuloma 
venereum with groin pain, condylomata, postoperative 
circumcision.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active military service and a 
psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

2.  The criteria for a compensable initial evaluation for 
lymphogranuloma venereum with groin pain, condylomata, 
postoperative circumcision, are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, 7806 (as in effect before 
August 3, 2002);  38 C.F.R. § 4.118, Codes 7802, 7803, 7804, 
7805, 7806 (as in effect since August 3, 2002). 

3.  The veteran does not meet the schedular criteria for a 
total rating based on individual unemployability due to 
service-connected disabilities.  38 U.S.C.A. § 1105 (West 
2002); 38 C.F.R. § 4.16(a) (2003).  

4.  The requirements for a total rating based on individual 
unemployability due to service-connected disabilities on an 
extraschedular basis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.16(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - the VCAA  

The Veterans Claims Assistance Act of 2000 redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  It 
appears that although the veteran's claim was filed before 
November 9, 2000, the VCAA is applicable in this case because 
the claim remains in a pending status before the Board at the 
present time and is therefore not yet final.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  

In the present case, the statement of the case and 
supplemental statements of the case set forth the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claims.  The December 2003 supplemental 
statement of the case set forth the text of the VCAA 
regulations.  

In addition, the RO sent a letter to the veteran in December 
2001 and July 2003 which explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
In particular, the July 2003 letter informed the veteran of 
the evidence necessary to substantiate his claim and advised 
him that private or VA medical records would be obtained if 
he provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  The 
letter explained that the RO would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  

The decision of the United States Court of Appeals for 
Veteran Claims' (CAVC) in Pelegrini, supra, held, in part, 
that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The decision specified that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
above-cited RO communications advised the claimant that 
he could submit additional evidence and he has been 
given numerous other opportunity to do so.  

VA believes that the Pelegrini decision is incorrect as it 
applies to claims where the initial AOJ decision was made 
before the enactment of the VCAA and is pursuing further 
judicial review on this matter, as in the present case.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  

The timing of the July 2003 VCAA notice letter does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini.  However, all the VCAA requires is 
that the duty to notify be satisfied and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error in the present 
case.  While the VCAA notices were not furnished before the 
first AOJ adjudication of the claim, they were issued before 
the transfer and certification of the case to the Board, and 
their content complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran.  The 
veteran has been given every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices in the same manner as if the notice had been timely 
sent.  Therefore, notwithstanding Pelegrini, deciding the 
appeal at the present time will not result in prejudice to 
the veteran.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, all known Government evidence has been 
obtained.  The veteran has undergone a VA examination in 
connection with his claim and several attempts have been made 
to schedule others.  The veteran has been given an 
opportunity to identify all other medical providers and 
submit available documentation related thereto.  The veteran 
has not cooperated with VA efforts to develop his claim.  The 
veteran did not respond to VA letters of December 2001 and 
July 2003 requesting additional stressor information and 
failed to appear for special VA psychiatric and skin 
examinations scheduled pursuant to the March 2001 Board 
remand.  Without his active cooperation, nothing more can be 
done to assist him and VA is under no obligation to attempt 
to do so.  The VCAA sets forth reciprocal obligations of both 
the claimant and VA, and it is well established that the VA 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  The VA "duty" is just what it 
states, a duty to assist, not a duty to prove a claim with 
the claimant only in a passive role.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration 1 Vet. 
App. 406 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  

Furthermore, VA is not required under the VCAA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  The Board is not aware of any relevant evidence for 
which reasonable procurement efforts have not been made.  
Accordingly, the Board finds that the requirements of the 
VCAA have been satisfied.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  Accordingly, a remand 
of the appeal for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991).

Legal criteria 

Service connection 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including psychoses, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

A personality disorder is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2003).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(d) (2003); see Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

A VA regulation, 38 C.F.R. § 3.304(f), sets forth the 
substantive elements required to establish service connection 
for PTSD.  The version of the regulation in effect before 
March 7, 1997, provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

Effective March 7, 1997, the regulation was amended to read 
as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter, a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed 
inservice stressor actually occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective March 7, 1997).  Authority: 
38 U.S.C.A. § 1154(b) (West 1991); See also Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the Board must apply the version which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Increased ratings 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1992); 38 C.F.R. § 4.1 (2003).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2003); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The regulations setting forth the rating criteria for skin 
disorders were revised effective August 3, 2002.  Under the 
pre-August 3, 2002, version of Code 7806, the code for 
eczema, a 30 percent rating required constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
noncompensable rating was provided for slight, if any, 
exfoliation, exudation, or itching, if on an exposed surface 
or exposed area.  38 C.F.R. § 4.118, Codes 7813, 7806 (as in 
effect before August 2, 2002).  

Under the revised Code 7806, a noncompensable rating is 
provided for dermatitis or eczema affecting less than 5 
percent of the entire body or less than 5 percent of exposed 
areas and requiring no more than topical therapy during the 
past 12- month period.  A 10 percent rating is assigned for 
dermatitis or eczema affecting at least 5 percent but less 
than 20 percent of the entire body, or at least 5 percent but 
less than 20 percent of exposed areas, or for dermatitis or 
eczema that require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (as in effect since 
August 3, 2002).  

Under the criteria in effect before August 3, 2002, for 
ratings for scars, Code 7803, provided for a 10 percent 
rating for superficial scars that were poorly nourished with 
repeated ulceration.  Under Code 7804, a 10 percent rating 
was provided for superficial scars that were tender and 
painful on objective demonstration. Under Code 7805, scars 
were ratable on the basis of limitation of function of the 
part affected.  38 C.F.R. § 4.119, Codes 7803, 7804, 7805 (as 
in effect before August 3, 2002).  

Under the revised regulations, ratings are provided for scars 
other than of the head, face, or neck.  38 C.F.R. § 4.118, 
Codes 7801 to 7805.  The new regulations pertaining to scars 
do not include substantive changes that affect this case.  

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars other than those 
involving the head, face, or neck that are superficial and 
that do not cause limited motion involving an area or areas 
of 144 square inches (929 sq. cm.) or greater warrant a 10 
percent rating.

Diagnostic Code 7803 provides that scars, superficial, 
unstable, warrant a 10 percent rating.

Diagnostic Code 7804 provides that scars, superficial, 
painful on examination, warrant a 10 percent rating.

Diagnostic Code 7805 provides that scars, other, will be 
rated based on limitation of function of affected part.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

Where the rating schedule does not provide for a 
noncompensable (0 percent) disability rating under a 
diagnostic code, a noncompensable rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Individual unemployability 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2003).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16(a), if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  Disabilities resulting from a common 
etiology or a single accident will be considered as one 
disability for the purpose of meeting the 60 percent 
requirement.  If there are two or more such disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2003).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration to the Director, 
VA Compensation and Pension Service.  38 C.F.R. § 3.21(a) 
(2003).  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).


Entitlement to service connection for an acquired psychiatric 
disorder, to 
include PTSD

Factual Background 

Service department personnel records show that the veteran 
served as a security guard and air security policeman during 
service.  He served in Vietnam from April 1969 to May 1970 
and was stationed at Tan Son Nhut Air Force Base.  He 
received no medals or decorations based on participation in 
combat.  In an April 1970 performance report it was noted 
that he had been involved in a December 1969 stand-off rocket 
attack against Tan Son Nhut Air Force Base.  

Service department medical records show that no psychiatric 
abnormalities were complained of or found on examination for 
enlistment into service.  Service records show that in March 
1970 a treatment note showed "anxiety reaction."  There was 
no indication of the symptoms presented or the circumstances 
for the evaluation.  In June 1971 the veteran complained of 
sleep disturbance manifested by inability to sleep until 5 
a.m.  He denied having problems.  In August 1991 it was 
reported that the veteran had undergone psychiatric 
evaluations in March and August 1971 and that psychiatric and 
psychological examinations had not revealed a medical or 
psychiatric condition warranting hospitalization.  It was 
reported that there was evidence of a character and behavior 
disorder that was best diagnosed as a psychopathic 
personality, moderate.  The veteran had received nonjudicial 
punishment in February 1971 for carelessly discharging a 
weapon.  It was found that there was no mental defect, 
disease or derangement that would render him incapable of 
distinguishing right from wrong.  It was recommended that he 
be administratively separated from service.  The report of 
examination for separation shows a diagnosis of 
"psychopathetic" (sic) personality, moderate. 

The veteran filed a claim for service connection for a 
personality disorder in December 1987.  

The veteran was admitted to a VA hospital in April 1990 for 
evaluation and treatment of suicidal ideation, homicidal 
ideation, paranoia, auditory hallucinations and bizarre 
behavior after a court case.  On an initial screening 
evaluation he stated that he had been originally diagnosed 
with schizophrenia in 1973 or 1974 after being discharged 
from service and that this diagnosis was due to an incident 
in service that occurred during non-combat duty when his gun 
misfired, causing increased anxiety.  He stated that he had 
been talking to himself for 20 years.  He related that he 
would become anxious while talking to himself and have to go 
outside.  He stated that he had 3 or 4 such episodes per week 
and that he took a knife or gun with him during them.  A 
history of violence was noted.  The presumptive diagnosis at 
admission was rule out paranoid schizophrenia.  Psychological 
testing reflected chronic and stable characterological 
difficulties manifested by antisocial, passive-aggressive and 
avoidant traits and suggested that a thought disturbance 
should be carefully ruled out, though it was thought that the 
veteran may chronically "straddle the fence" between 
personality and thought disorder, with psychotic features 
appearing under chronic or severe stress.  The Axis I 
diagnosis at discharge was deferred.  The Axis II diagnosis 
was borderline personality disorder with antisocial features.

Medical records from the Tideland Mental Health Center dated 
from May 1990 are of record.  The veteran stated that he had 
flashbacks to Vietnam, that he had a startle response, and 
that he was hyperalert.  He reported that he had hit people 
on several occasions while angry.  Diagnoses of PTSD and 
chronic paranoid schizophrenia were recorded on Axis I, and a 
diagnosis of borderline personality disorder by history was 
recorded on Axis II.  In February 1992 it was noted that the 
veteran had unstable interpersonal relationships, was hostile 
and aggressive with other people and had difficulty 
controlling rage.  He had nightmares and startle reactions 
with no flashbacks or depersonalization.  The diagnosis was 
borderline personality disorder with prominent antisocial 
traits.  

In a July 1991 statement, a social worker at the Tideland 
facility stated that the veteran had symptoms consistent with 
PTSD but did not seem to meet the full criteria for that 
diagnosis and that it was the physician's impression that the 
veteran had borderline personality disorder with antisocial 
features.  

The veteran underwent a VA psychological evaluation in 
December 1990.  He related that his most troublesome VA 
memories involved serving on guard duty alone up on a high 
guard tower.  He remembered one night when the enemy attacked 
his position firing at the tower.  He stated that most of the 
time he had to fight hand to hand with as many as six North 
Vietnamese soldiers up on the tower.  He claimed that while 
serving in North Dakota a soldier had come up behind him and 
put his fingers deeply in his groin area, causing pain that 
was still present.  He claimed that he had cut (apparently 
with a knife) some soldiers who were trying to rape him and 
had cut one man's throat.  He was sure he had killed the man.  
The examiner concluded that the veteran's test responses were 
the product of a delusional and paranoid thought process.  
There were no overt signs of arousal or reexperiencing of 
events.  The results did not support a diagnosis of PTSD.  
There was clinical evidence of severe characterological 
disturbance and of a thought disorder with psychotic 
features.  

A VA neuropsychiatry Agent Orange examination was performed 
in February 1991.  His answers to questions regarding service 
appeared to be exaggerated and delusional.  The clinical 
impression was mixed personality disorder and possible 
schizophrenia, no signs of PTSD.  

VA medical records dated from 1990 to 1992 show that the 
veteran received outpatient treatment for borderline 
personality disorder with antisocial traits with possible 
paranoid schizophrenia.  

At his Travel Board hearing, the veteran testified that 
within six hours after he arrived in Vietnam he was involved 
in hand-to-hand combat.  He stated that he began having 
psychiatric problems in 1970.  He argued that the diagnosis 
of a personality disorder in 1971 was incorrect and that the 
diagnosis should have been psychotic disorder.  

In July 1999 the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provided copies of documents 
indicating that attacks on Tan Son Nhut had occurred during 
the veteran's tour of duty but that additional information 
from the veteran was required to research specific combat 
incidents.  The veteran did not return a July 2003 
questionnaire requesting such information.  

Records from the Tarboro Clinic dated from 2000 to 2002 
contain references to history of mental illness, details 
uncertain, and to a history of PTSD and possible paranoid 
schizophrenia.  

Analysis

While the veteran has consistently requested that he be 
granted service connection for a psychopathic personality, a 
personality disorder is not regarded as a disability under 
the law; the rating of service connection is therefore 
limited to acquired psychiatric disorders.  The acquired 
psychiatric disorders at issue consist of a psychosis -- 
specifically, paranoid schizophrenia -- and PTSD.  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Pond v. West, 12 Vet. App. 
341, 346 (1999).  

With respect to the claimed psychosis, the record shows that 
the possibility of paranoid schizophrenia has been 
acknowledged on numerous occasions since approximately 1990, 
when the veteran was hospitalized by VA.  The examining 
psychiatrist believed at that time that the veteran appeared 
to "straddle the fence" between psychosis and a personality 
disorder, especially under stress, but that the basic 
pathology was a personality disorder.  A definitive diagnosis 
of a psychosis has not been made at any time.  It appears 
that the veteran does not therefore satisfy the first of the 
Hickson elements as to a psychosis.  But even if a current 
psychosis were shown, the disorder was not demonstrated 
during service or until many years after separation.  

The veteran's assertion at his travel board hearing that he 
has a psychosis that began in 1971 is based on his own self-
diagnosis.  However, lay assertions regarding medical matters 
such as diagnosis or etiology of a disability have no 
probative value since lay persons are not competent to offer 
medical opinions.  It is clear that the veteran has no 
professional medical expertise that would enable him to 
diagnose his condition.  The law is well established that 
where a claim involves issues of medical fact, such as 
causation or diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Caluza v. 
Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); Rose v. West, 11 Vet. App. 169 (1998); 
McManaway v. West, 13 Vet. App. 60 (1999); Voerth v. West, 13 
Vet. App. 117 (1999); see Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical nexus"); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

The veteran's statements regarding the nature of his 
disability have no probative value and are therefore entitled 
to no weight in deciding the claim.  There is no other 
evidence of record that would tend to establish a link 
between any current psychosis and service.  The veteran did 
not appear for an examination in October 2003 which might 
have elicited clarifying information.  

With respect to PTSD, both the pre-March 1997 and the post 
March 1997 versions of 38 C.F.R. § 3.304(f), despite wording 
differences, require medical evidence of the existence of 
PTSD, an adequate in-service stressor for PTSD, and a medical 
link establishing a nexus between the two.  As to current 
disability, the earlier version requires a clear diagnosis of 
the condition while the newer version requires that a 
diagnosis be made in accordance with 38 C.F.R. § 4.125(a), 
which specifies that the criteria found in the Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association, 4th Version (DSM-IV), be satisfied.  
Under the circumstances of the case, neither version of the 
regulation is more favorable to the claim than the other.  
See Karnas, Id.  

Adjudication of a PTSD claim requires evaluation of the 
evidence in light of the place, type, and circumstances of 
service.  If the veteran's service involved actual combat 
with the enemy, he is entitled by virtue of 38 U.S.C.A. §  
1154(b) (West 1991) to have his claim reviewed under a 
relaxed evidentiary standard.  Where it is determined that 
the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, his lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their occurrence, and no further development 
or corroborative evidence will be required, provided that the 
veteran's testimony is "satisfactory" and "consistent with 
the circumstances, condition, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Where it is not so 
determined, allegations about the occurrence of stressful 
events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1998);  Doran v. Brown, 6 
Vet. App. 283, 289 (1994);  Zarycki, Id.  See also Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

The question of whether the veteran was exposed to a stressor 
in service is factual in nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991);  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Whether the evidence establishes the occurrence of 
stressors is decided by adjudicators; if stressors are found 
to have occurred, the question of whether they were of 
sufficient gravity to cause PTSD requires a determination by 
medical professionals.  

The stressful events that the veteran has reported to VA 
medical personnel and the undersigned are alleged to have 
occurred both during and after his period of Vietnam service.  
The veteran claims that he was subjected to gun fire and 
personal assault by North Vietnamese soldiers while 
performing guard duty on a high tower.  He claims that he had 
to resort to physical violence to fend off attempts to rape 
him while serving in North Dakota, and he cites the stress 
associated with reassignment following the unauthorized 
discharge of a firearm in his barracks.  

The unlawful discharge of a firearm incident is documented in 
the record, but the attempted rape incidents are not.  VA is 
not required to accept a veteran's assertion that he engaged 
in combat or to accept statements or testimony that is 
inherently incredible.  Samuels v. West, 11 Vet. App. 433, 
436 (1998).  In the present case, furthermore, the somewhat 
outlandish description by the veteran of hand-to-hand combat 
raised a question as to its credibility both in the mind of 
the examiner and before the Board.  

However, the notation in performance records that the veteran 
was exposed to stand-off rocket attacks may reasonably be 
construed as a reference to the assault while on guard duty.  
In view of the personnel record notation, the Board will 
resolve reasonable doubt in the veteran's favor and assume 
that the incident occurred.  Furthermore, in remanding the 
appeal in September 1997, the Board effectively conceded the 
veteran's status as a combat veteran whose statements are 
entitled to be received a face value for adjudication 
purposes.  Despite the aforementioned question as to the 
credibility of some of the veteran's statements, the record 
does not meet the clear and convincing standard necessary to 
rebut the § 1154(b) presumption as to the assault incident, 
and the Board will therefore review the claim under the 
relaxed evidentiary standard. 

Accepting at face value the evidence as to the occurrence of 
a stressor for PTSD, the Board must further find that a 
current diagnosis of PTSD is not established under either the 
old or the new version of the regulation.  The overwhelming 
diagnosis both during service and since service has been that 
of a personality disorder.  The question of whether the 
veteran has PTSD has been considered by VA physicians, 
specifically, at the psychiatric examination of December 1990 
and the psychiatric examination of February 1991, but the 
diagnosis of PTSD was rejected on those occasions despite the 
presence of some symptoms suggestive of PTSD.  A VA 
examination by a panel of two psychiatrists who had not 
previously examined the veteran was scheduled for October 
2003 to obtain a further opinion as to the presence of PTSD 
but the veteran did not report for the examination.  

The only medical evidence that contains a diagnosis of PTSD 
is the final report relating to evaluation at the Tideland 
Mental Health Clinic in May 1990.  The Court has stated that 
in evaluating the probative value of medical evidence:  "

t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri , Id.  

The Board finds that the multiple VA opinions are entitled to 
greater probative weight than the May 1990 Tideland Clinic 
opinion.  The VA diagnoses have been consistent over the 
years and are otherwise uncontradicted by competent medical 
evidence in the file.  The Tideland diagnosis was apparently 
established on the basis of a superficial description by the 
veteran of some of the symptoms of PTSD but did not entail an 
analysis of specific stressor events to which the diagnosis 
might be linked.  Furthermore, the finding of PTSD appears to 
have been merely an impression, not a definitive diagnosis.  
By contrast, the VA diagnoses in 1990 and 1991 were based on 
a more complete analysis of the veteran's symptoms in the 
context of specific stressor events.  

The veteran's allegation that he has PTSD is based on his own 
self-diagnosis.  The veteran's belief that he has PTSD is 
refuted by the medical evidence of record.  As noted above, 
the veteran's own opinion on a medical matter is not 
competent evidence.  The Court has specifically held with 
respect to PTSD that a veteran is not competent to provide 
medical opinion diagnosing himself with PTSD.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991); Contreras v. Brown, 5 
Vet. App. 492 (1993).  

Without a current diagnosis of PTSD, the current disability 
required to establish the first of the above elements for an 
award of service connection is not present.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of a current diagnosis of PTSD established by 
competent medical evidence, there is no legal basis by which 
service connection may be granted, regardless of the nature 
of any traumatic experiences to which the veteran may have 
been exposed in service.  

Based on the evidence of record and the foregoing analysis, 
and for the reasons and bases stated herein, the Board finds 
that the veteran does not have a psychosis or other acquired 
psychiatric disorder that had its onset during service and 
that he does not now have PTSD related to military service.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

Entitlement to a compensable initial evaluation for 
lymphogranuloma venereum with groin pain, condylomata, 
postoperative circumcision.

Factual Background

Service medical records show that in June 1969 the veteran 
underwent a circumcision following an ulcer on the frenulum.  
In August 1969 the veteran was treated for swollen lymph 
nodes in the groin which were consistent with lymphogranuloma 
venereum.  Venereal warts circling the foreskin were noted in 
January 1970.  The impression was multiple condylomata.  A 
circumcision was performed in January 1970.  

Service connection for lymphogranuloma venereum with groin 
pain, condylomata, postoperative circumcison, was granted by 
the RO rating decision of April 1992.  The evidence then of 
record, in addition to service medical records, included a 
report of a VA skin examination performed in February 1991.  
On examination, there was no evidence of venereal warts.  The 
report contained no current findings regarding condylomata or 
groin pain.  

Subsequent VA and private medical evidence contains no 
reference to lymphogranuloma venereum, groin pain or 
condylomata.  Pursuant to the Board's March 2001 remand, an 
attempt to schedule a VA skin examination was undertaken but 
the veteran did not appear for examination on the date 
scheduled.  He did not reply to a November 2003 letter which 
offered him an opportunity to demonstrate that his failure to 
appear for the examination was due to good cause within the 
meaning of 38 C.F.R. § 3.655.

At his April 1993 Travel Board hearing the veteran testified 
that he had recurring sores on his penis and that he had pain 
when he lifted something.  He was not currently taking any 
medication for skin lesions or pain.  He described a severe 
pain in his groin that limited all activities and that came 
on if he asserted himself.  He stated that if he rubbed his 
penis against his pants to rub away the pain, there was 
bleeding and he would get sores.  He stated that the lesions 
recurred at random and normally lasted 2 or 3 weeks.  He 
stated that they were like a blister that would burst.  

Analysis

The present appeal arises from the initial rating assigned 
following the allowance of service connection, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003).  
Consequently, it is the present level of disability that is 
of primary concern, although the entire recorded history must 
be considered.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999); See also Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2003).  Separate ratings known as "staged 
ratings" may be assigned for individual periods of time 
during the initial period of the award where warranted by the 
evidence.  See Fenderson, Id.  

The veteran's service-connected disability has been rated 
under Diagnostic Code 7806, the code for eczema.  Given the 
nature of the disability and the veteran's complaints, the 
Board finds that the veteran also has potential entitlement 
to a compensable rating under the rating criteria pertaining 
to scars and that the claim must therefore be considered 
under those codes.  During the pendency of the veteran's 
appeal, the rating criteria relating to all skin disorders, 
including scars, were revised effective August 3, 2002.  For 
the period since August 3, 2002, the claim must be considered 
under both the old and the new criteria.  For the period 
before August 3, 2002, only the old criteria may be 
considered.  The Board finds that for the period since the 
effective date of the revised criteria, neither version of 
the criteria is more favorable to the veteran than the other.  

During the period before August 3, 2002, the veteran was 
entitled to a compensable rating under the eczema code where 
there was exfoliation, exudation or itching involving an 
exposed surface or extensive area.  The only medical evidence 
of record pertaining to that period consists of the report of 
a 1991 VA skin examination.  Strictly speaking, that 
examination report is not relevant to the claim since it 
describes the veteran's status before receipt of the initial 
claim for service connection for a skin disorder in March 
1991, one month later.  However, given the evidentiary vacuum 
in which the Board is operating in the absence of complete 
subsequent evidence describing the status of the disability, 
that report is the best evidence available.  At that time, no 
findings that would entitle the veteran to an initial rating 
of 10 percent under the pre-August 2002 version of Diagnostic 
Code 7806 were reported.  Likewise, the report did not show 
skin disability due to warts or other service-connected skin 
manifestations that were productive of disability equivalent 
to scars, such as tenderness or pain on objective 
demonstration or limitation of function of the part affected.  

The revised provisions of Code 7806 are applicable to the 
period since August 3, 2002.  In order for the veteran to 
receive a compensable rating of 10 percent under these 
criteria, it would be necessary to show that the service-
connected disorder affected at least 5 percent or less than 
20 percent of the entire body or required the use of 
intermittent systemic therapy or other immunosuppressive 
drugs for specified periods of time.  In the present case, 
the service-connected disability affects only the penis and 
groin; disability equivalent to that required under the 
revised regulation is not present.  The veteran is not taking 
medication or receiving other treatment for the disorder. 

The criteria set forth in the revised versions of Codes 7803, 
7804, and 7805 are essentially the same as those found in the 
prior regulations and the veteran is not entitled to a 
compensable rating under such codes for the reasons stated 
above.  The record does not show, for purposes of applying 
Code 7802 pertaining to scars other than those involving the 
head, face or neck, that the veteran has manifestations that 
cover an area of 144 square inches or more.  Although groin 
pain has been included as an element of the service-connected 
disability, pain or tenderness to objective demonstration 
that might support a compensable rating under the scar codes 
is not demonstrated in the available record.  There are no 
other codes by which a rating by analogy might reasonably be 
assigned. 

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for a compensable initial 
evaluation for the disorder and that the appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).

Entitlement to a Total Rating Based on Individual 
Unemployability Due to Service-Connected Disabilities

The veteran reported in his original claim for a total rating 
based on individual unemployability that he completed four 
years of college and has occupational experience as a 
computer programmer.  His last substantial employment was in 
1984, during which year he earned $29,500.  He subsequently 
worked for shorter periods of time.  He reported at a VA 
examination in February 1991 that he had lost 93 months of 
work in 20 years due to his psychiatric disability.  The 
record shows that he was found to be entitled to Social 
Security benefits based on disability as of July 1998.  
Social Security award documents show that the loss of ability 
to work was caused by severe mental impairment.  

A total rating based on individual unemployability due to 
service-connected disabilities may be awarded on two bases: 
on a schedular basis if the claimant meets the schedular 
requirements set forth in 38 C.F.R. § 4.16(a) (set forth 
above), or on an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  

In the present case, lymphogranuloma venereum with groin 
pain, and condylomata, postoperative circumcision is the 
veteran's only service-connected disability.  Since that 
disability is rated as noncompensable, the veteran does not 
satisfy the minimum schedular requirements for an individual 
unemployability rating.  It is clear from the medical 
evidence of record and the veteran's own statements that the 
main source of functional impairment is his psychiatric 
disability, which is predominantly classified as a 
personality disorder and/or paranoid schizophrenia.  Since 
service connection for such disability has been denied, 
impairment of occupational functioning resulting therefrom 
cannot be considered in the determination as to entitlement 
to an individual unemployability rating.  

Although the veteran does not satisfy the schedular 
requirements for an individual unemployability rating, the 
regulations provide that if it is determined that a veteran 
is unable to secure and follow and substantially gainful 
occupation by reason of service-connected disabilities, the 
case may be referred to the Director, VA Compensation and 
Pension Service for extraschedular consideration.  See 
38 C.F.R. §§ 3.321(b), 4.16(b) (2003).  

The veteran contends that he has recurring groin pain that 
prevent him from engaging in many activities, including 
lifting.  However, the complaints of pain and significant 
physical impairment cannot be accounted for by the service-
connected disability as described in the scant examination 
and treatment records available.  There is nothing in any 
medical record that ascribes any functional deficit to the 
service-connected disability.  The Board must conclude under 
these circumstances that any inability on the part of the 
veteran to engage in substantial occupational endeavors is 
due to nonservice-connected disabilities.  To the extent that 
the veteran may continue to have recurrent lesions on the 
penis that remain undocumented in evidence before the Board 
(including what the veteran described at his Travel Board 
hearing as an "itty-bitty knot"), there is nothing objective 
in the record that would suggest that these recurrences 
impose any occupational restrictions.

In short, based on a review of the entire record, the Board 
finds that the service-connected disability, considered 
alone, does not result in unemployability or warrant referral 
for extraschedular consideration.  Accordingly, a 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

A compensable initial rating for lymphogranuloma venereum 
with groin pain, condylomata, postoperative circumcision, is 
denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied. 


REMAND

VCAA compliance  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  Since the claim at issue was received after 
November 9, 2000, the effective date of the new law, the VCAA 
is applicable in the present case.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

In the present case, the record shows that the RO has not 
adequately referenced or discussed the VCAA in developing and 
readjudicating the veteran's appeal as to the issue of 
entitlement to pension.  In particular, the RO has not 
provided information sufficient to satisfy the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), which 
specifies that VA must notify the claimant and the claimant's 
representative of any information and evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the  United States Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, the Board may no 
longer take action on its own to cure a defect in a VCAA 
notice.  It would be contrary to the law and potentially 
prejudicial to the veteran for the Board to issue a decision 
before the VCAA has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Accordingly, the Board must remand the 
case for further RO action pursuant to the VCAA.  

Development of the evidence 

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements, and who is permanently and 
totally disabled from non service-connected disability that 
is not the result of willful misconduct.  38 U.S.C.A. §§ 
1502, 1503, 1521 (West 1991 & Supp. 2002).  

The RO has denied the veteran's May 1999 claim for pension on 
the basis that his countable income exceeded the maximum 
annual rate of pension of $8,778 that was then in effect for 
a single veteran without dependents.  Although the veteran is 
married, he reports that he has not lived with his wife for 
many years and is not contributing to her support.  As a 
general rule, all family income from any kind or from any 
source shall be counted in determining entitlement to 
pension, including the income received by a dependent spouse.  
However, a spouse who resides apart from the veteran and is 
estranged from him is not to be his dependent unless he makes 
reasonable support contributions.  (Note that under 38 C.F.R. 
§ 3.60, a veteran and spouse who reside apart are considered 
to be living together unless they are estranged).  
38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.23(d)(1) (2003).  Since 
the veteran and his wife are estranged, consideration of the 
claim under the income limitations that apply for a single 
veteran was appropriate.   

The only information of record regarding the veteran's income 
and medical expenses pertains to the year 1999.  However, 
several years have elapsed since then, and the veteran's 
entitlement must be considered not merely for 1999 but for 
the entire period since the receipt of the claim for pension.  
Complete information concerning the veteran's income and 
medical expenses for the entire period since the initial 
claim must be obtained.  

Where the record before the Board is inadequate, a remand is 
required.  Accordingly, the appeal as to the issue of whether 
the veteran's entitlement to pension is precluded by receipt 
of excessive income is remanded to the RO for the following 
actions:  

1.  The VBA AMC should contact the 
veteran and obtain complete information 
concerning the income received by the 
veteran from all sources since May 1999.  

2.  The VBA AMC should obtain complete 
documentation from the Social Security 
Administration showing the amount of 
benefits received from that agency since 
May 1999.  

3.  The VBA AMC should obtain complete 
information from the veteran regarding 
all unreimbursed medical expenses paid 
throughout the period since May 1999.  

4.  The VBA AMC should ensure that all 
notification and duty to assist 
requirements necessary to comply in full 
with the VCAA are undertaken, including 
the furnishing of a letter to the veteran 
which advises him of all applicable 
provisions of the VCAA and judicial 
precedent.  

5.  Upon completion of the foregoing, the 
VBA AMC should readjudicate the veteran's 
claim for pension in light of the 
evidence of record and the foregoing 
discussion, applying all applicable law 
and regulations.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
this remand is to obtain additional procedural and 
evidentiary development.  The Board does not intimate any 
opinion as to the merits of the case as to the pension issue 
or the disposition ultimately warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



